DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al.
(US Patent No. 7,717,423 B2).
	Regarding Claim 1, Pinckney et al. discloses
	a reader (14) configured to read a detection target image (i.e. reads/images) on a
sheet;
	an upstream reading conveyance rotator pair (46, 48) disposed upstream from
the reader in a sheet conveyance direction (i.e. left to right along 22) and configured to
convey the sheet;
	at least one upstream conveyance rotator pair (42, 44) disposed upstream from
the upstream reading conveyance rotator pair in the sheet conveyance direction and
configured to convey the sheet toward the upstream reading conveyance rotator pair,
and
	an upstream separator (i.e. solenoid, lines 15-17 of Column 9) configured to
cause one rotator (44) of the upstream conveyance rotator pair to be contacted against
and separated from another rotator (42) of the upstream conveyance rotator pair;
	a downstream reading conveyance rotator pair (59 and its opposed roller)
disposed downstream from the reader in the sheet conveyance direction and configured
to convey the sheet; and
	at least one downstream conveyance rotator pair (62 and its opposed roller) disposed downstream from the downstream reading conveyance rotator pair in the sheet conveyance direction and configured to receive the sheet conveyed from the
downstream reading conveyance rotator pair to convey the sheet downstream; and
	Pinckney et al. does not disclose a downstream reading conveyance separator, a downstream separator or the final clause of functional language.
Litman et al. discloses a downstream reading conveyance separator (i.e. cam
assembly, lines 30-35 of Column 14) configured to cause one rotator (257) of the
downstream reading conveyance rotator pair (257 and 56) to be contacted against and
separated from another rotator (56) of the downstream reading conveyance rotator pair,
	

a downstream separator (90, lines 18-19 of Column 10) configured to cause one
rotator (73) of the downstream conveyance rotator pair to be contacted against and
separated from another rotator (72) of the downstream conveyance rotator pair, wherein
	the downstream reading conveyance separator is configured to cause the downstream reading conveyance rotator pair to be contacted against one another while the downstream separator is configured to cause the at least one downstream conveyance rotator pair to be separated from one another, and the downstream reading conveyance roller pair is disposed downstream from the reader and upstream from the downstream separator in the sheet conveyance direction (i.e. in the duplex feeding scenario of lines 30-40 of Column 14 and Fig. 7, wherein furthermore in the absence of a claimed controller the device is capable of performing this functionality), for the purpose of providing better control of feeding and wider range in sheet sizes,
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Pinckney et al. by including the downstream
reading conveyance separator and downstream separator, as disclosed by Litman et al., for the purpose of providing better control of feeding and wider range in sheet sizes. It is noted that in the absence of a claimed controller, the device of Pinckney et al. and Litman et al. is fully capable of contacting the rotator of the downstream reading conveyance rotator pair against and separating from another rotator of the downstream reading conveyance rotator pair during rotation of the upstream reading conveyance rotator pair.
	Regarding Claim 3, this language is directed toward the material worked upon
(MPEP 2115) and involves a contingent limitation (i.e. wherein the distance condition
may never be met).
Regarding Claims 4 and 10-13, in the absence of a claimed controller, the
resulting device of Pinckney et al and Litman et al. is fully capable of performing the
claimed functionality.
	Regarding Claim 5, it is noted this is directed towards the material worked upon
(MPEP 2115) particularly in light of the definition of Lm1 from parent Claim 3.
	Regarding Claim 15, Pinckney et al. discloses an image reading apparatus
(comprising 14) and an image forming apparatus (i.e. “copier” of 10).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Pinckney et al. (US Patent No. 4,579,325) in view of Litman et al. (US Patent No.
7,717,423 B2) in view of Tsutoh (US Patent No. 7,252,287 B2).
	Regarding Claim 7, Pinckney et al. and Litman et al. do not disclose an upstream
reading conveyance separator.
	Tsutoh discloses an upstream reading conveyance separator (80) configured to
cause one rotator (68) of the upstream reading conveyance rotator pair (64, 68) to be
contacted against and separated from another rotator (64) of the upstream reading
conveyance rotator pair, for the purpose of preventing a jam.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Pinckney et al. and Litman et al. by including an
upstream reading conveyance separator, as disclosed by Tsutoh, for the purpose of
preventing a jam.
Regarding lines 6-10, they are directed toward the material worked upon (MPEP
2115) and involve a contingent limitation (i.e. wherein the distance condition may never
be met).
	Regarding Claim 8, in the absence of a claimed controller, it is noted the resulting
device of Pinckney et al., Litman et al. and Tsutoh is fully capable of performing the
claimed functionality.
	Regarding Claim 9, it is noted this is directed towards the material worked upon
(MPEP 2115) particularly in light of the definition of Lm2 from parent Claim 7.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Ota et al. (US Pub No. 2013/0001864 A1) in view of Pinckney et al. (US Patent No.
4,579,325) in view of Litman et al. (US Patent No. 7,717,423 B2).
	Regarding Claim 16, Ota et al. discloses
	a reader (11/at 116) configured to read a detection target image (i.e. reads image
information) formed on a sheet;
	a downstream reading conveyance rotator pair (117, 118) disposed downstream
from the reader in a sheet conveyance direction (i.e. left to right along 114) and
configured to convey the sheet;
	at least one downstream conveyance rotator pair (121, 122) disposed
downstream from the downstream reading conveyance rotator pair in the sheet
conveyance direction and configured to receive the sheet conveyed from the
downstream reading conveyance rotator pair to convey the sheet downstream; and
a downstream separator (131 and spring, see Fig. 13) configured to cause one
rotator (121) of the downstream conveyance rotator pair to be contacted against and
separated from another rotator (122) of the downstream conveyance rotator pair
((0012], [0017], [0018)).
	Ota et al. does not disclose a downstream separator to cause a rotator of a
downstream conveyance rotator pair to contact and separate while an upstream
conveyance rotator pair is separated (i.e. such as to be independently separable or
controlled).
	Pinckney et al. discloses an upstream conveyance rotator pair (42, 44) disposed
upstream from a reader (14) in the sheet conveyance direction (from 44 to 50 to 54)
separably controlled via a solenoid (lines 15-17 of Column 9) for the purpose of
releasing a document for deskewing.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Ota et al. by including a separably controlled
upstream conveyance rotator pair as disclosed by Pinckney et al., for the purpose of
releasing a document for deskewing. It is noted that in the absence of a claimed
controller, the device of Ota et al. and Pinckney et al. is fully capable of causing a
rotator of the downstream conveyance rotator pair to contact against and separate from
another rotator of the downstream conveyance rotator pair while the rollers of an
upstream conveyance rotator pair are separated from one another.
	Ota et al. and Pinckney et al. do not disclose a downstream reading conveyance separator or the final clause of functional language.
Litman et al. discloses a downstream reading conveyance separator (i.e. cam
assembly, lines 30-35 of Column 14) configured to cause one rotator (257) of the
downstream reading conveyance rotator pair (257 and 56) to be contacted against and
separated from another rotator (56) of the downstream reading conveyance rotator pair.
	the downstream reading conveyance separator is configured to cause the downstream reading conveyance rotator pair to be contacted against one another while the downstream separator is configured to cause the at least one downstream conveyance rotator pair to be separated from one another, (i.e. in the duplex feeding scenario of lines 30-40 of Column 14 and Fig. 7, wherein furthermore in the absence of a claimed controller the device is capable of performing this functionality), for the purpose of providing better control of feeding and wider range in sheet sizes.
It would have been obvious to one of ordinary skill in the art before the effective
filing date, to modify the invention of Ota et al. and Pinckney et al. by including the downstream reading conveyance separator as disclosed by Litman et al., for the purpose of providing better control of feeding and wider range in sheet sizes. 
	Regarding Claim 17, it is noted that lines 6-10 are directed toward the material worked upon (MPEP 2115) and involves a contingent limitation (i.e. wherein the distance condition may never be met).
	Regarding Claim 18, in the absence of a claimed controller, it is noted the
resulting device of Ota et al., Pinckney et al and Litman et al. is fully capable of
performing the claimed functionality.
Regarding Claim 20, Ota et al. discloses an image reading apparatus
(comprising 11/116) and an image forming apparatus (“copier”, [0003]).



Response to Arguments
	In response to Applicant’s argument that (Claims 1 and 16) “Thus, there is no disclosure in either of the applied references of a downstream reading conveyance separator configured to cause the downstream reading conveyance rotator pair to be contacted against one another while the downstream separator is configured to cause the at least one downstream conveyance rotator pair to be separated from one another, and the downstream reading conveyance roller pair is disposed downstream from the reader and upstream from the downstream separator in the sheet conveyance direction”, it is noted that as cited by Applicant, Litman allows the exit nip 70 to be opened during duplex mode (while 54 is closed) in lines 30-40 of Column 14 and as further shown in Fig. 7. Furthermore, no controller is claimed wherein the device is fully capable of being controlled as such.
	In response to Applicant’s argument that (Claim 13) “Applicants first note that a claim of the distance L1 between the reader and the rollers is not a function and therefore, the “capable of” test does not apply. Moreover, Pinckney merely recites that a distance and velocity are known…it cannot be determined if distance between the upstream reading conveyance rotator pair 46, 48 and the reading position…is as claimed”, it is noted that while L1 may be a fixed distance, the right side of the inequality contains control variables that may be adjusted by a controller such as to meet the inequality.
In response to Applicant’s argument that (Claim 16) “Moreover, simply adding an upstream roller separator as disclosed in Pinckney to the device of Ota would not provide the claimed arrangement without some further modification…”, it is noted that with the modification of Pinckney, all necessary structure is present and in the absence of a claimed controller, it is fully capable of being controlled in such a way as to meet the functional language.
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 19, 2022